Citation Nr: 0335618	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  99-13 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased rating for a scar of the 
right lower extremity residual to debridement of cellulitis, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to April 24, 1998, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) with major depressive disorder.

4.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 United States Code, Chapter 35.

5.  Entitlement to special monthly compensation based on the 
on the need for aid and attendance or on being housebound.

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Keith Miller, Esquire


WITNESSES AT HEARINGS ON APPEAL

Veteran and family members


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from July 1989 to July 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Portland, Oregon, Regional 
Office (RO) of the Department of Veterans Affairs (VA) dated 
in October 1997 and March 2001.

A hearing pertinent to the issue of entitlement to an 
increased rating for the right lower extremity scar was held 
in May 1998 at the RO before a VA hearing officer.  The 
veteran and his family testified with respect to all issues 
listed on the title page of this decision at a hearing held 
in June 2003 at the RO before the undersigned Acting Veterans 
Law Judge.  Transcripts of both hearings are of record.  

In a March 2001 rating decision the RO deferred adjudication 
of the veteran's claim of entitlement to compensation for 
carpal tunnel syndrome, with surgical residuals.  
Additionally, in correspondence received in June 2001, the 
veteran claimed entitlement to specially adapted housing or a 
home adaptation grant, and eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or for adaptive equipment; and, also claimed 
entitlement to service connection for a pseudo tumor cerebri 
and for sleep apnea, both claimed as secondary to depression 
and PTSD.  From a review of the claims file it does not 
appear that adjudicative action has yet been taken with 
respect to these claims and such are therefore referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO first received the veteran's claim of entitlement 
to a TDIU in May 1999.  

2.  The veteran is in receipt of a 100 percent schedular 
evaluation for PTSD with major depressive disorder effective 
back to April 1998.

3.  In correspondence received in June 2003, the veteran 
withdrew his appeal on the matter of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 4.16(a), a TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disability.  

As the veteran in this case is in receipt of a 100 percent 
schedular rating for service-connected PTSD effective back to 
April 1998, the date of receipt of his claim of entitlement 
to service connection for PTSD and prior to receipt of his 
claim of entitlement to TDIU, the issue of entitlement to a 
TDIU has been rendered moot.  See VAOPGCPREC 6-99, (June 7, 
1999), 64 Fed. Reg. 52375(1999).  See also Green v. West, 11 
Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 
34-35 (1994).

The Board also notes that, in acknowledgment of the above, 
the veteran has submitted a written withdrawal of his appeal 
based on entitlement to a TDIU.  Under 38 U.S.C.A. § 7105, 
the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  A substantive appeal may be withdrawn in writing 
at any time before the Board promulgates a decision.  38 
C.F.R. § 20.202.  Withdrawal may be made by the veteran or by 
his authorized representative.  38 C.F.R. § 20.204.  Thus, in 
this case there remain no allegations of errors of fact or 
law for appellate consideration, the veteran has withdrawn 
his appeal, and the Board does not have jurisdiction to 
review the appeal based on entitlement to a TDIU.


ORDER

The claim of entitlement to a TDIU is dismissed.


REMAND

The veteran argues that he has experienced a bilateral 
hearing loss due to in-service noise exposure.  Medical 
evidence in the claims file demonstrates that the veteran 
manifested a right ear high frequency hearing loss during 
service and that he now evidences a right ear hearing loss 
meeting the definition of a hearing loss disability under 
38 C.F.R. § 3.385 (2003).  From the current record, however, 
the Board cannot determine whether there is an etiologic 
relationship between current right ear hearing loss 
disability and the veteran's active service.  Thus, remand is 
warranted to obtain an opinion as to the nature and etiology 
of evidenced hearing loss.

The veteran is in receipt of a 10 percent rating for residual 
scarring from right lower extremity cellulitis.  He was last 
examined for such disability in September 1997 and has since 
claimed increased symptomatology, to include difficulty with 
motion of the right lower extremity due to the painful 
scarring and recurrent episodes of cellulitis.  VA's criteria 
for evaluating skin disorders, including scars, were revised 
effective August 30, 2002, during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 49,596 (July 31, 2002); 
see also corrections at 67 Fed. Reg. 58,448 (September 16, 
2002).  Because the above-cited laws changed during the 
pendency of this appeal, the veteran is entitled to the 
application of the versions of the regulations that are more 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991); but see, VAOPGCPREC 3-2000 (April 10, 2000), 
published at 65 Fed. Reg. 33,422 (2000) (the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change).  In this case, 
the veteran has not been notified of the changes in the 
regulation and has not been afforded any opportunity to 
present relevant argument.  The RO has not had an opportunity 
to consider the veteran's claims under the new criteria.  In 
the Board's opinion, the veteran could be prejudiced as a 
result of the Board addressing these matters in the first 
instance.  Moreover, additional development of the medical 
evidence is required as a result of the changes in the rating 
criteria and the fact that there is no contemporary medical 
assessment of the nature and severity of the veteran's right 
lower extremity disability.  

The Board additionally notes that at the time of his June 
2003 hearing the referred to recent VA treatment, the records 
of which are not included in the claims file.  These records 
should be associated with the claims file.  The veteran also 
submitted a statement in which he named multiple physicians 
who have treated him for psychiatric disability.  As such 
records may be probative of the veteran's appeal, remand is 
warranted to obtain appropriate identifying information and 
release such that available records may be associated with 
the claims file.

The veteran is in receipt of a 100 percent schedular 
evaluation for PTSD.  He has claimed entitlement to a rating 
permanency for that 100 percent schedular evaluation, to 
include for the purposes of entitlement to DEA.  The law 
provides that permanence of total disability exists when such 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 3.340(b) (2003).  
In this case, the RO has included a discussion of permanency 
in its reasons and bases pertinent to the grant of a 100 
percent rating and in the denial of entitlement to DEA 
benefits.  The RO has not, however, separately adjudicated 
the permanency issue, which is inextricably intertwined with 
the veteran's appeal of entitlement to DEA.  Moreover, it 
does not appear that there is adequate medical evidence upon 
which to adjudge the permanency of the veteran's PTSD rating.  
The veteran is also claiming entitlement to special monthly 
compensation based on the need for aid and attendance, citing 
to the fact that he forgets to take medications or to turn 
off the stove, etc. due to psychiatric disability, and, also, 
that his right lower extremity disability interferes with his 
ability to participate in normal daily activities.  The 
veteran has not, however, been afforded an examination 
speaking to the overall degree of impairment resulting from 
his service-connected disabilities, to include whether such 
require him to have regular aid and attendance.  Thus, remand 
for appropriate procedural action and evidential development 
is indicated.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), and its implementing 
regulations, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2003), are applicable to the issue on appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record does not reflect that the RO has complied with the 
notification requirements of the VCAA and the implementing 
regulations relevant to the issues of entitlement to an 
effective date prior to April 24, 1998, for the grant of 
service connection for PTSD with major depressive disorder, 
entitlement to DEA, or entitlement to special monthly 
compensation based on the on the need for aid and attendance 
or on being housebound.

In a letter dated in March 2001, the RO attempted to provide 
the notice required under 38 U.S.C.A. § 5103(a) relevant to 
the veteran's service connection claim.  However, this letter 
advised the veteran that he was to send the requested 
information and evidence within 60 days of the date of the 
letter.  Also, in a letter dated in March 2003, the RO 
attempted to provide the notice required under 38 U.S.C.A. 
§ 5103(a) relevant to the issue of entitlement to an 
increased rating for a scar of the right lower extremity 
residual to debridement of cellulitis, currently evaluated as 
10 percent disabling,  This letter advised the veteran that 
he was to send the requested information and evidence within 
30 days of the date of the letter.  Although the above-cited 
time limits for the submission of additional evidence and 
information were consistent with a VA regulation then in 
effect, the United States Court of Appeals for the Federal 
Circuit has since invalidated the VA regulation to the extent 
that it authorized VA to deny a claim before the expiration 
of the one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  Since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should send the veteran a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The RO should specifically 
request the veteran to identify the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
hearing loss, PTSD, or his right lower 
extremity.  The veteran should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran.  In any event, the RO 
should ensure that contemporary records 
of relevant VA treatment or evaluation 
are associated with the claims file.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and request him to submit the outstanding 
evidence.

4.  After the above is completed, to the 
extent possible, the RO should schedule 
the veteran for an audiologic 
examination.  The claims file must be 
provided to the examiner for review.  The 
examiner is requested to set out the 
veteran's hearing acuity, expressed in 
terms of decibel losses at each of 500, 
1000, 2000, 3000 and 4000 Hertz, for each 
ear.  The examiner should also provide 
speech recognition percentages for each 
ear, based on Maryland CNC testing.  The 
examiner is requested to provide an 
opinion as to whether identified hearing 
loss in either ear is more likely than 
not, less likely than not or at least as 
likely as not related to in-service noise 
exposure or otherwise related to the 
veteran's active service.  The rationale 
for opinions reached should be provided.

5.  The RO should schedule the veteran 
for a VA examination by a 
physician/physicians with the appropriate 
expertise to determine the nature and 
severity of right lower extremity 
disability (scarring residual to 
debridement of cellulitis).  The claims 
file must be provided to the examiner(s) 
for review.  The examiner(s) should state 
the location, size and visual appearance 
of any right lower extremity scarring, 
identifying whether such is superficial 
or deep; stable or unstable; poorly 
nourished with repeated ulceration; 
painful and tender on objective 
demonstration; or, adherent to any 
underlying muscle.  The examiner(s) 
should also identify whether such 
scarring interferes with function of the 
right lower extremity, specifically 
confirming or refuting any resulting 
motion limitation or altered ambulation.  
The examiner(s) should address whether 
the veteran's right lower extremity 
disability renders him unable to dress or 
undress himself, to keep himself 
ordinarily clean and presentable, or to 
attend to the wants of nature?  The 
examiner(s) should also address whether 
the veteran's right lower extremity 
disability results in any physical 
incapacity such that the veteran requires 
care or assistance on a regular basis to 
protect him from hazards or dangers 
incident to his daily environment, or 
such that the veteran is required to 
remain in bed or to be confined to his 
dwelling and immediate premises.  The 
rationale for opinions reached should be 
provided.

6.  The RO should schedule the veteran 
for a VA psychiatric examination specific 
to the permanency of PTSD.  The claims 
file must be provided to the examiner.  
The examiner should review the veteran's 
psychiatric history, to include prior 
examination reports and set out the 
nature, frequency and severity of current 
PTSD manifestations, to include a current 
global assessment of functioning score.  
The examiner should then provide an 
opinion as to whether the veteran's PTSD 
manifestations are likely to continue to 
be totally disabling or whether such are 
subject to improvement.  The examiner 
should include comment as to whether the 
veteran's PTSD manifestations render him 
unable to dress or undress himself, to 
keep himself ordinarily clean and 
presentable, or to feed himself and to 
attend to the wants of nature, and, 
whether PTSD results in mental incapacity 
such that the veteran requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment?  The rationale for 
opinions reached should be provided.

7.  The RO should review the claims file 
and undertake any other development it 
determines to be indicated, to include 
any corrective action necessary for 
compliance with the remand requests made 
herein above.  See Stegall v. West, 11 
Vet. App. 268 (1998).

8.  The RO should then adjudicate the 
claim of entitlement to permanency for 
the assignment of a 100 percent schedular 
rating for PTSD and provide the veteran 
with a copy of the determination made and 
of his appellate rights.

9.  Thereafter, the RO should 
readjudicate the claims in appellate 
status in light of any additional 
evidence obtained and/or adjudicative 
decisions made during the pendency of 
this remand.  With respect to evaluation 
of the veteran's right lower extremity 
disability, the RO should include 
consideration of the old and revised 
criteria for rating skin disorders, as 
well as any other potentially applicable 
diagnostic codes.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his attorney should 
be furnished a supplemental statement of 
the case, which includes a recitation of 
all evidence considered and all 
potentially applicable laws and 
regulations.  The veteran and his 
attorney should be afforded the 
appropriate period of time in which to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. M. Daley
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



